575 F.3d 714 (2009)
JUDICIAL WATCH, INC., Appellant
v.
FOOD & DRUG ADMINISTRATION, Appellee.
No. 09-5199.
United States Court of Appeals, District of Columbia Circuit.
August 3, 2009.
Paul J. Orfanedes, Judicial Watch, Inc., Washington, DC, for Plaintiff-Appellant.
R. Craig Lawrence, Assistant U.S. Attorney, U.S. Attorney's Office, Washington, DC, for Defendant-Appellee.

ORDER
Upon consideration of appellant's consent motion to dismiss the appeal, it is
ORDERED that the motion be granted, and this case is hereby dismissed.
The Clerk is directed to transmit forthwith to the United States District Court for the District of Columbia a certified copy of this order in lieu of formal mandate.